Citation Nr: 1501409	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-08 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) White River Junction, Vermont.

The Veteran testified before the Board at a September 2012 hearing at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in May 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include requesting VA treatment records and providing the Veteran with VA examinations.  In regards to the issue of entitlement to service connection for PTSD, the requested development has been completed.  As such, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD does not result in total occupational and social impairment.  His PTSD is manifested through sleep disturbances, hyperarousal, nightmares, flashbacks, disinterest in social activities, disconnection with others, chronic irritability, chronic anger, suspiciousness, mild memory loss, flattened affect, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  However, no gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name was shown.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran a letter in April 2011 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in September 2010, July 2011, and July 2014.  The VA examinations are adequate for the purposes of evaluating the Veteran's PTSD, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluation.  Service connection for PTSD has been assigned an initial evaluation of 70 percent under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the record, in August 2010 the Veteran's wife submitted a statement in which she noted recent changes in the Veteran.  She discussed him having bad dreams, having flashbacks, being more impatient, and being quicker to anger.  

The Veteran was provided a VA examination in September 2009.  The VA examiner reported the Veteran was clean, neatly groomed, casually dressed, with unremarkable psychomotor activity, thought process, and thought content.   He had clear speech, cooperative attitude, adequate attention, normal memory, the ability to maintain minimum personal hygiene, and appropriate affect, judgment, and insight.  The Veteran's mood was noted to be anxious, fearful, and sad when discussing traumatic events.  At the time of the examination the Veteran was fully oriented and suffered from no delusions.  The examiner indicated that the Veteran suffered from severe sleep disturbances.  Medication did little to alleviate the severity of the Veteran's sleep disturbances.  His sleep impairment caused tiredness resulting in decreased concentration at work and moody and irritable attitude at home.  The Veteran interpreted proverbs in only the most rudimentary manner.  The examination report reveals the Veteran did not have obsessive or ritualistic behavior, homicidal or suicidal thoughts, or panic attacks.  The Veteran's impulse control was described as fair.  It was noted that there was not total occupational and social impairment due to PTSD signs and symptoms.  A GAF score of 51 was reported.   

The Veteran was again provided a VA examination in July 2011.  The VA examination report indicates the Veteran was clean and casually dressed with unremarkable psychomotor activity, speech, thought process, and thought content.  No history of suicide attempts, violence, delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or panic attacks was reported.  The Veteran had a cooperative attitude, constricted affect, intact attention, full orientation, appropriate judgment, appropriate insight, and moderately impaired immediate memory.  Mood was noted to be agitated and depressed with low motivation and irritation.  Affect was constricted.  The Veteran interpreted proverbs appropriately and had the ability to maintain minimum personal hygiene.  It was noted that there was not total occupational and social impairment due to PTSD signs and symptoms.  A GAF score of 60 was reported. 

An October 2011 letter from the Veteran's wife noted that the Veteran was having increasing difficulty with his PTSD symptoms.  She stated that the Veteran's medication was not helping and that his flashbacks had become more distressing, more frequent, and of a longer duration.  Additionally, she discussed how the Veteran had become more disrespectful of her recently.

In his November 2011 Notice of Disagreement the Veteran stated that his PTSD is getting worse.  He noted continued flashbacks, intrusive thoughts, avoidance of military subject matter, and a desire to not be around anyone.  In April 2011 the Veteran submitted a VA Form 9 in which the Veteran again noted that his PTSD is getting worse.  He described problems with being around others, nightmares, and flashback.  The Veteran also made a statement indicating that he did not know if he might want to hurt someone else.  

The record includes multiple statements from persons familiar with the Veteran from August and September 2012.  L.G.L. wrote that he knew the Veteran for over 40 years in which the Veteran was active, carefree, and social.  However, in the past few years L.G.L. noted that there have been significant changes in the Veteran's demeanor, including a shorter temper, loss of enjoyment in activities, and loss of social connection with friend and family.  M.L.L. indicated that in the last few years the Veteran has struggled with sleep, dreams, and everyday activities which have affected his relationship with his wife, children, extended family, and friends.  

M.D.M. said that while the Veteran is a great person he has periods when he is in a bad mood.  During these times the Veteran was described as wanting to stay at home and not socialize or participate in activities.  P.L.M. observed that at times the Veteran will stay at home and not socialize with people other than his wife.  Both M.D.M and P.L.M. noted the Veteran's short temper.  

F.A. described the Veteran as a fantastic person prone to bad moods.  When he is having bad moods, F.A. said, he withdrawals from social activities and stays at home, sometimes for weeks at a time.  Additionally, F.A. described having witness the Veteran's temperament change suddenly from being friendly to impatient and unfriendly.  F.A. also mentioned that the Veteran had admitted to having intrusive thoughts about combat.

S.S., a manager for a previous employer of the Veteran, reported that he personally witnessed an attitude change in the Veteran.  This attitude change was noted to be a contributing factor to the employer no longer employing the Veteran.

J.W., the Veteran's daughter, describes how for most of his life the Veteran was outgoing, energetic, and easy to get along with.  However, in more recent years he has become snappy, irritable, and impatient.  She also discussed how the Veteran has lost interest in recreational activities he used to enjoy. 

At this time the Veteran's wife wrote another letter which noted that the Veteran has become even more withdrawn.  He no longer has a desire to see his siblings or his children, he stopped participating in recreational activities like fishing and golf, his temper has become shorter, minor tasks are exhausting him, and he has become more confrontational.  Flashbacks were also noted to be more frequent than in the past.    

Additional statements were submitted by campers from a campground that the Veteran lives at seasonally.  One statement is marked Exhibit L with an illegible signature.  This statement described the Veteran as being a totally different person in recent years, a person who is mean and unsociable.  J.B. reported the Veteran is unfriendly, intimidating, mean, unstable, and angry.  K.L. indicated that the Veteran is known as the "cranky guy" around the campground.  She described his demeanor as negative on all fronts.  She also noted that the Veteran has become worse over the four year she has known him.  R.T.L., who works at the campground, noted that most campers are allowed to pick their camp site; however, the Veteran was pushed to take a more secluded camp site because his bad attitude was immediately apparent.  R.T.L. also discussed how he and his wife treat the Veteran with "kid gloves to prevent any adverse interaction with him."  It was also noted that the first season the Veteran stayed at the campground he came off as a very cranky person but the following three seasons the Veteran "has become increasingly agitated and critical of life in general and seems predisposed to 'going off' for no apparent reasons."  Other campers have complained about the Veteran and R.T.L. has had to talk to him about yelling at campers and grounds-keeping staff.

A September 2012 Brief on Behalf of the Appellant asserts that the Veteran's combative nature and incidents of violent and threatening behavior alone evidence symptomology that most closely approximates a 100 percent evaluation.  The Brief suggests the Veteran suffers from gross impairment in communication, persistent danger of hurting himself or others, and an inability to perform activities of daily living.  The Brief supports this by pointing to the Veteran's testimony and numerous lay statements of record.  
  
The Veteran and his wife testified about his PTSD symptoms at a Board hearing in September 2012.  The Veteran discussed how he does not get close to anyone because he does not trust them and how the result is he has no friends and poor relationships with family members.  He noted in the last three years he has been in a physical fight with his son and at least four or five times he has been in a confrontation with another person.  He also noted having confronted his supervisors at his two previous jobs.  He said that his flashbacks and nightmares have gotten worse over the last few years.  His wife discussed how the Veteran is a very different person than the one that went to Vietnam, much more depressed, sullen, withdrawn, and hypervigilant.  Additionally, she indicated that the Veteran is so combative that she and the rest of the family are scared of him.  

The Veteran was afforded another VA examination in July 2014.  The VA examination report reveals the main features of the Veteran's PTSD are sleep disturbances, hyperarousal, nightmares, flashbacks, disinterest in social activities, disconnection with others, and chronic irritability and anger.  Other symptoms include suspiciousness, mild memory loss, flattened affect, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  The Veteran's behavior was cooperative, his mood irritable and impatient, his speech fluent and spontaneous, attention fair, he dressed and groomed appropriately, and showed good judgment.  The VA examiner concluded that the Veteran's metal diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  

The claims file also contains VA treatment records from at least as far back as June 2008 through February 2014.  Throughout these records symptoms of the Veteran's PTSD include sleep disturbances, nightmares, irritability, re-experiencing trauma, anger, and hypervigilance.  In these same treatment records the Veteran regularly denies suicidal or homicidal ideation, is fully oriented, and has appropriate affect and cognition.  GAF scores reported during this time period range from 51 to 61.  

Following review of the evidence of record, the Board concludes that an evaluation in excess of 70 percent is not warranted.  The VA treatment records, the VA examination reports, the lay statements, and the testimony of the Veteran and his wife do not reveal a disability picture more closely approximating total occupational and social impairment.  The Veteran's PTSD does not result in symptoms such as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

No hallucinations, delusions, disorientation to time or place, or severe memory loss are revealed by the evidence of record.  The Veteran's anger and irritability often result in him being cold, mean, or rude to people but this does not amount to grossly inappropriate behavior.  

The Veteran has argued that the lay statements and testimony show he suffers from gross impairment in communication, persistent danger of hurting himself or others, and an inability to perform activities of daily living.  The Board does not find this to be the case.  It is undeniable that the Veteran is a very argumentative, confrontational, and combative person, which causes difficulty communicating with people.  However, as shown by the many lay statements that relate interactions with the Veteran, he is able to communicate with others without difficulty.  People the Veteran interacts with are fully aware of what he is attempting to communicate it is just that what he is communicating is often unpleasant because of his anger and irritability.  This does not rise to the level of a gross impairment.  

In regards to being a persistent danger of hurting himself or others the VA examinations and VA treatment records show the Veteran regularly denying homicidal or suicidal ideation.  The Board acknowledges the Veteran's testimony that he got into a physical altercation with his son and that he often gets in confrontations that almost escalate to fights, as well as the Veteran's wife's testimony that she and most of the family are scared of the Veteran.  Nevertheless, the Board does not find this evidence shows that the Veteran is a persistent danger to others.  The issue here is persistence.  Again the Board notes that the Veteran is an argumentative, confrontational, and combative person who will occasionally go so far as to have a physical altercation with another person.  Still, he does not persistently confront people in a way that endangers him or others.  While it is noted that in an April 2011 VA Form 9 he stated that he did not know if he might want to hurt someone else, his repeated denials of homicidal ideation throughout the record appear more representative of his disability picture.  

Also, the Veteran does not appear to be unable to perform activities of daily living.  The Veteran does have periods where he withdraws from interaction with other people and does little more than watch television.  However, the evidence of record does not show that during these times, or any other, the Veteran has an inability to maintain appropriate hygiene, groom himself, or provide himself with food or other necessities. 

Additionally, the Board finds it important to note that, when given the opportunity, none of the VA examiners chose to describe the Veteran's PTSD as resulting in total occupational and social impairment.

The Board does not deny, as the Veteran and others have asserted, that his PTSD symptoms have gotten more severe over time.  It is the Board's finding that the increase in severity of the Veteran's symptoms is not to such an extent that his symptoms more closely approximate total occupational and social impairment.    

Finally, the Veteran's recorded GAF scores range from 51 to 61.  A GAF score ranging between 41 and 50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).   A GAF score between 61 and 70 is indicative of "some mild" symptoms or some difficulty in social, occupational, or school functioning.  Therefore, the Board observed that the Veteran's GAF scores have reflected mild to moderate symptoms.  Such scores are not consistent with an evaluation of 100 percent when viewed in light of the Veteran's reported symptomology.

Overall, the evidence discussed above does not support an evaluation in excess of 70 percent at any time during the appeals period.  The Veteran's overall disability picture does not more closely approximate total occupational and social impairment.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial evaluation in excess of 70 percent for PTSD is denied.  


REMAND

Unfortunately, an additional remand of the Veteran's claim for TDIU is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision in the instant case.

The Veteran contends that his service connected disabilities entitle him to a TDIU.  In May 2014, in light of indications the Veteran's PTSD symptoms had increased in severity, the Board remanded for a new examination to determine the "combined" impact of Veteran's service connected disabilities on his employability.  As a result three examinations occurred in July 2014 one for Veteran's service-connected scars, one for both his service-connected hearing loss and tinnitus, and one for his service-connected PTSD.  The examinations for scars, hearing loss, and tinnitus discussed the disabilities impact on employability only in regards to the service-connected disability being examined not the combined impact.  The PTSD examination has only a cursory discussion of employment as part of the Veteran's history and does not directly address PTSD's impact on employability.  

The Board's remand requests have not been complied with because an examination to determine the "combined" impact of the Veteran's service connected disabilities on his employability has not been provided.  The Board would err as a matter of law if it failed to ensure compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, a remand is necessary to schedule the Veteran for an examination to determine the combined impact of his service-connected disabilities on his employability.

Furthermore, even if the Board was to use the separate analyses of each of the Veteran's service-connected disabilities to determine the combined impact on employability the PTSD examination would be inadequate.  As discussed, the July 2014 PTSD examination does not provide an opinion in regards to PTSD's impact on employability.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the combined impact of his service-connected disabilities on his employability.

The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred. 

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are, either alone or in the aggregate, sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


